Citation Nr: 0938819	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
November 1978.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which granted 
entitlement to service connection for hepatitis C and 
assigned an initial noncompensable disability rating, 
effective October 25, 1995. 

In December 2005, the Veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The Veteran's appeal was previously before the Board in April 
2007 when it was remanded for further action by the 
originating agency.  


FINDING OF FACT

The Veteran's hepatitis C is manifested by daily medication 
without fatigue, malaise, anorexia, nausea, vomiting or 
incapacitating episodes.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis C were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Diagnostic Code 7354 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A noncompensable 
rating is given for nonsymptomatic hepatitis C.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  Id.

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.  
Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In connection with his claim for service connection, the 
Veteran testified before a hearing officer in August 1997.  
He reported experiencing nausea a couple times a month and 
daily fatigue.  He also testified that his urine was dark and 
his stool was often loose. 

On VA outpatient treatment in December 1997, the Veteran 
complained of intermittent right upper quadrant pain, some 
weight loss, and mild persistent fatigue.  He weighed 170 
pounds.  He was diagnosed as having a resolved fatty liver 
caused by alcoholism and/or mild hepatitis.  Similar 
complaints of right upper quadrant pain were made in February 
1998.  At that time he weighed 198 pounds.  In April 1998, 
the Veteran had no complaints related to hepatitis C, and an 
abdominal ultrasound indicated a normal liver.  

During a March 1999 liver consolation at the VAMC, the 
Veteran reported feeling well and denied experiencing nausea, 
vomiting, diarrhea, and constipation.  He had a good appetite 
and no abdominal pain.  He had no urinary symptoms and no 
weight change.  

The Veteran saw a private physician for treatment of 
hepatitis C in August 1999.  He again reported feeling well 
and having a reasonable energy level.  He had no anorexia 
with stable weight.  He denied dark urine, light stool, or 
arthralgias.  Physical examination was normal.  The physician 
ordered an abdominal ultrasound that showed slight 
heterogeneity of the liver with no focal mass lesions.  

A liver biopsy was also performed in October 1999 that showed 
mild parenchyumal injury and mild fibrosis with no cirrhosis.  
Possible treatment with medication was suggested by the 
private physician in November 1999, but the Veteran did not 
wish to begin a course of therapy.  The Veteran made similar 
comments in May 2000 at the VAMC when he stated he was not 
ready to begin treatment for hepatitis C due to the 
activities in his life.  

The Veteran was provided another VA examination in April 
2001.  He had no vomiting, hematemesis, or melena.  His 
current treatment consisted of a regular diet.  He denied 
episodes of abdominal pain or nausea.  He had some tenderness 
in the right upper quadrant with pressure.  Urine and bowel 
movements were normal.  The diagnosis was hepatitis C.  

In September 2001, the Veteran reported to his VAMC doctor 
that he wanted to begin treatment with his private physician.  
In October 2001, the Veteran told his private doctor he was 
ready to start therapy for his hepatitis C.  At that time, 
his hepatitis C was characterized as asymptomatic.  

Additional clinical records from the VAMC establish that the 
Veteran had normal liver function in April 2003.  In April 
2004 he reported that he was not undergoing treatment for his 
hepatitis C with his private physician as he had an incurable 
form of the disease.  

Upon VA examination in August 2004, the Veteran reported that 
he worked forty hours a week as a painter and maintenance 
worker at a local nursing home.  He was able to work full-
time and aside from feeling slight joint and muscle weakness 
towards the end of the day, he had no major physical 
limitations.  Past liver function tests from the VAMC had 
been normal and examination of the abdomen was normal with no 
tenders with palpation over the liver.  The examiner noted 
that the Veteran and his internist had agreed not to treat 
his hepatitis C with any antiviral therapy based on the risk 
and benefit outcome.  

On VA outpatient treatment in April 2005, the Veteran weighed 
187 pounds.  It was noted that he had weighed 182 pounds in 
April 2004 and 196 pounds in April 2003.  No pertinent 
complaints were reported.

The Veteran testified during a December 2005 videoconference 
hearing that he experienced malaise, trouble sleeping, pain 
in his side, and increased nausea.  He complained of darkened 
urine and right upper quadrant pain two to three times a 
week.  He also testified that he had severe liver pain three 
to four times a month.  

The Veteran's most recent VA examination was conducted in 
October 2008.  The Veteran had a history of normal liver 
function tests and based on discussions with his private 
hepatologist and internist, had decided not to undergo 
antiviral therapy.  He denied having incapacitating episodes, 
undergoing treatment for his hepatitis C, and experiencing 
weakness, anorexia, malaise, abdominal pain, and weight loss 
or gain.  He was noted to be 66 inches tall and weigh 194 
pounds.  It was reported that his usual weight was in the 
180s. 

The examiner determined that the Veteran's hepatitis C had no 
effect on his occupational functioning or activities of daily 
living.  Physical examination was normal with a nontender 
abdomen and liver.  The examiner diagnosed hepatitis C based 
on laboratory studies and a liver biopsy.  

Laboratory testing performed at the VAMC in March 2009 showed 
normal liver function.  A VA physician also noted in April 
2009 that the Veteran had a 30 year history of normal liver 
function.  An abdominal ultrasound was ordered, and the May 
2009 results were interpreted as showing an unremarkable 
liver.  

A liver biopsy was also performed in June 2009.  At the time 
of the biopsy, he denied nausea, vomiting, or abdominal pain.  
The results, received in July 2009, demonstrated stage 2 
disease with mild portal and minimal lobular inflammatory 
activity.  He reportedly weighed 170 pounds.  The Veteran 
expressed a desire to pursue a treatment regime, and a 
combination of antiviral therapy and education was 
prescribed.  


Analysis

A compensable evaluation for Hepatitis C requires fatigue, 
malaise and anorexia or incapacitating episodes.  The use of 
the conjunctive "and" in the rating criteria means that all 
three of the symptoms must be present.  Camacho v. Nicholson, 
21 Vet. App. 360 (2007).

Although the Veteran testified in August 1997 and December 
2005 that he experienced dark urine, light stools, nausea, 
and malaise, his medical records are completely negative for 
these symptoms.  While some complaints of right upper 
quadrant pain and fatigue were noted in December 1997 and 
February 1998, two months later in April 1998 the Veteran 
reported that he felt fine and had no complaints related to 
hepatitis C.  The other medical evidence, including VA 
examinations in May 1996, April 2001, August 2004, and 
October 2008 are negative for complaints or symptoms of 
hepatitis C other than one instance of tenderness to 
palpation of the liver.  

The Veteran has never reported fatigue, malaise and anorexia; 
nor have treatment and examination records shown such 
symptoms.  The Veteran's weight has fluctuated significantly 
during the long appeal period from 170 to 200 pounds.  Given 
his height, these findings do not indicate malnourishment.  
He has never, been found to have anorexia, i.e., loss of 
appetite; and he has not voiced such complaints.

In fact, during medical examinations the Veteran has 
consistently denied any symptoms of hepatitis.  

The Veteran has reported symptoms during testimony at VA 
hearings, but this testimony is bracketed by treatment 
records showing he had no complaints.  The Board finds that 
the Veteran's statements provided for clinical purposes are 
more credible than his testimony made in connection with his 
claim for compensation.  

While some complaints of right upper quadrant pain and 
fatigue were noted in December 1997 and February 1998, two 
months later in April 1998 the Veteran reported that he felt 
fine and had no complaints related to hepatitis C.  The other 
medical evidence, including VA examinations in May 1996, 
April 2001, August 2004, and October 2008 are negative for 
complaints or symptoms of hepatitis C other than one instance 
of tenderness to palpation of the liver.  That complaint 
would not meet the criteria for a compensable evaluation.

The evidence therefore establishes that the Veteran's 
hepatitis C has been asymptomatic throughout the appeal 
period.  

The Veteran reportedly was to begin medication following the 
July 9, 2009, liver biopsy, but at that time no 
symptomatology was reported.  There was still no evidence of 
daily fatigue, malaise, or anorexia, and a 20 percent rating 
under Diagnostic Code 7354 requires daily medication for 
treatment of the enumerates symptoms.  The medication was not 
for the enumerated symptoms, since those symptoms had not 
been reported. 

The Board has considered whether there is any schedular basis 
for granting a higher rating other than that discusses above, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hepatitis C does not 
manifest any objective symptoms such as liver dysfunction, 
fatigue, or nausea, but has recently required the use of 
medication.  The use of medication to treat hepatitis C is 
contemplated by the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Occupational Impairment

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001
The Court has also recently held that entitlement TDIU is an 
element of all claims for increase rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

In this case, the record is negative for evidence that the 
Veteran is unemployable.  He is not in receipt of Social 
Security disability benefits, and has continued to work in 
maintenance at a nursing home facility throughout the claims 
period.  The October 2008 VA examiner also found that the 
Veteran experienced no occupational impairment due to 
hepatitis C.  Therefore, remand or referral of a claim for 
TDIU is not necessary as there is no evidence of 
unemployability due to hepatitis C.


ORDER

A higher initial rating for Hepatitis C is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


